  Case 19-31544       Doc 35     Filed 03/19/21 Entered 03/19/21 16:28:02            Desc Main
                                   Document     Page 1 of 5



                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

    IN THE MATTER OF                               IN PROCEEDINGS
                                                   UNDER CHAPTER 13
    JESSE R. REYES,
                                                   CASE NO. 19-31544
                     DEBTOR                        JUDGE: LaShonda A Hunt


                                     NOTICE OF MOTION

Notified via Electronic Filing
U.S. Trustee, 219 S Dearborn St, Room 873, Chicago, IL 60604
Glenn B. Stearns, 801 Warrenville Road, Suite 650, Lisle, IL 60532
Briana Czajka, Geraci Law L.L.C., 55 E. Monroe St. #3400, Chicago, IL 60603
Notified via US Postal Service
Jesse R Reyes, 7217 Waterman Ct, Plainfield, IL 60586

       Please take notice that on April 2, 2021 at the hour of 10:15 a.m. or as soon thereafter as I
may be heard, I shall appear before the Honorable Judge LaShonda A Hunt or before any other
Bankruptcy Judge who may be presiding in his/her place and stead and shall then and there present
the accompanying motion. At that time and place you may attend if you so choose.

       This motion will be presented and heard telephonically using AT&T Teleconference.
No personal appearance in court is necessary or permitted. To appear and be heard
telephonically on the motion, you must call in to the hearing using the following
information—Toll Free Number: 1-888-557-8511; Access Code: 7490911.



       If you object to this motion and want it called on the presentment date above, you
must file a Notice of Objection no later than two (2) business days before that date. If a Notice
of Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.
  Case 19-31544      Doc 35    Filed 03/19/21 Entered 03/19/21 16:28:02          Desc Main
                                 Document     Page 2 of 5

                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that he/she caused a true and correct copy of the above
and foregoing document to be served upon the following:


                                    Respectfully Submitted,


                                    __/s/ Michael N. Burke______________
                                    Richard B. Aronow 3123969
                                    Michael N. Burke 6291435
                                    Mike Kalkowski 6185654
                                    LOGS Legal Group LLP
                                    2121 Waukegan Road, Suite 301
                                    Bannockburn, IL 60015
                                    (847) 291-1717
                                    Attorneys for Movant
                                    21-094473

Notified via Electronic Filing
U.S. Trustee , 219 S Dearborn St, Room 873, Chicago, IL 60604
Glenn B. Stearns, 801 Warrenville Road, Suite 650, Lisle, IL 60532
Briana Czajka, Geraci Law L.L.C., 55 E. Monroe St. #3400, Chicago, IL 60603

Notified via US Postal Service
Jesse R Reyes, 7217 Waterman Ct, Plainfield, IL 60586


The firm of LOGS Legal Group LLP is a debt collector. This is an attempt to collect a debt.
Any information may be used for that purpose. If your personal liability for this debt has
been extinguished, discharged in bankruptcy or if a court order prohibits collecting this debt
from you personally, then this is an attempt to enforce the Movant’s rights with respect to
the property addressed herein, and it is not an attempt to collect the debt from you
personally.
     Case 19-31544    Doc 35   Filed 03/19/21 Entered 03/19/21 16:28:02       Desc Main
                                 Document     Page 3 of 5

                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

       IN THE MATTER OF                          IN PROCEEDINGS
                                                 UNDER CHAPTER 13
       JESSE R. REYES,
                                                 CASE NO. 19-31544
                     DEBTOR                      JUDGE: LaShonda A Hunt

     MOTION FOR RELIEF FROM THE AUTOMATIC STAY OR IN THE ALTERNATIVE
                          DISMISSAL OF THE CASE

         NOW COMES the Movant, MIDFIRST BANK, by and through its attorneys, LOGS

Legal Group LLP, and states as follows:

1.       On November 5, 2019, the above-named Debtor filed a Petition pursuant to 11

USC § 1301, et. seq. and a Plan which confirmed on January 17, 2020.

2.       A material term of said plan called for the Debtor to make post-petition monthly

mortgage payments directly to the Movant commencing with the installment that came

due on December 1, 2019.

3.       Notwithstanding said material term, said post-petition mortgage payments are in

default in the amount of $10,104.74 through March 4, 2021:

 11/1/2020 - 1/1/2021 monthly payments      =$                              5,412.03
 at $1,804.01 each
 2/1/2021 - 3/1/2021 monthly payments       =$                              3,679.56
 at $1,839.78 each
 Suspense balance                           =$                               (24.85)
 Bankruptcy MFR court cost                  =$                               188.00
 Bankruptcy Attorneys' fees                 =$                               850.00

 TOTAL                                      =$                            10,104.74


4.       By failing to make current mortgage payments, the Debtor had failed to provide the

Movant with adequate protection for its security, contrary to the requirements of the

Bankruptcy Code.
     Case 19-31544    Doc 35    Filed 03/19/21 Entered 03/19/21 16:28:02        Desc Main
                                  Document     Page 4 of 5

5.       That the Movant adopts the facts set forth in the Statement of Default as additional

allegations in support of this motion.

6.       This failure constitutes a material default entitling Movant to relief pursuant to 11

U.S.C. §362(d).

7.       For the reasons set forth above, it would be inequitable to delay the enforcement

of any order modifying the automatic stay with respect to the Movant.
  Case 19-31544      Doc 35    Filed 03/19/21 Entered 03/19/21 16:28:02          Desc Main
                                 Document     Page 5 of 5

       WHEREFORE, MIDFIRST BANK, moves this Honorable Court to modify the

automatic stay to allow MIDFIRST BANK to foreclose the mortgage on the property

located at: 7217 Waterman Dr, Plainfield, IL 60586 or to permit MidFirst Bank to exercise

all rights and remedies with respect to the property pursuant to the note, security instrument,

and applicable non-bankruptcy law including loss mitigation and foreclosure related

activities; that the unpaid portion of any proof of claim or stipulation calling for payment of

the debt secured by that mortgage be withdrawn for purposed of these proceedings only

and that Federal Bankruptcy Rule 4001(a)(3) be waived or dismiss the case.



                                    Respectfully submitted,

                                    __/s/ Michael N. Burke________
                                    Attorney for MIDFIRST BANK


Richard B. Aronow 3123969
Michael N. Burke 6291435
Mike Kalkowski 6185654
LOGS Legal Group LLP
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant
21-094473

The firm of LOGS Legal Group LLP is a debt collector. This is an attempt to collect
a debt. Any information may be used for that purpose. If your personal liability for
this debt has been extinguished, discharged in bankruptcy or if a court order
prohibits collecting this debt from you personally, then this is an attempt to enforce
the Movant’s rights with respect to the property addressed herein, and it is not an
attempt to collect the debt from you personally.
